Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Within each claim as a whole the examiner deems the novel limitation to be that a second GPIO bank of a SoC is associated with a critical function of an automobile and coupled to a debug interface to form a scan chain which controls the critical function based on an indication of a fault condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Benedict teaches a vehicle system in which devices have assigned to them specific GPIO pins for communication.  Rota teaches a vehicle safety control system with lockstep first microcontroller and a safety microcontroller that communicate via GPIO.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114